Citation Nr: 1738544	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1961 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the RO denied service connection for ulcerative colitis.  The Veteran's Notice of Disagreement (NOD) was received in January 2011.  A Statement of the Case (SOC) was first issued in March 2013 and again in November 2014, and the Veteran's substantive appeal was received in January 2015.  

In November 2014, the RO denied service connection for both bilateral hearing loss and tinnitus.  The Veteran's NOD was received in January 2015.  A SOC was issued in June 2017 and the Veteran's substantive appeal was received in August 2017.  However, a Board hearing request was also received at this time.  The Board will not take jurisdiction of these issues because they are currently being developed by the RO.

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's ulcerative colitis is related to service.


CONCLUSION OF LAW

Resolving al reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for ulcerative colitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Ulcerative Colitis

The Veteran contends that his ulcerative colitis is related to service, to include as secondary to his service-connected PTSD.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

First, the Board finds that the Veteran has a current diagnosis of ulcerative colitis.  Specifically, the medical evidence of record, including VA and private medical records and a VA examination, reveal that the Veteran currently has ulcerative colitis as well as residuals from surgery to correct this disability.

Service treatment records do not show any treatment for any gastrointestinal symptoms.  Furthermore, the Veteran did not endorse any gastrointestinal symptoms during his entrance or separation reports of medical history.  Entrance and separation examinations also do not contain any abnormalities related to the Veteran's gastrointestinal system.  Although the Veteran was not specifically diagnosed with a gastrointestinal disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).

The Veteran testified before the undersigned in May 2017.  He explained that he first experienced gastrointestinal symptoms in late 1964.  He said that he did not report his symptoms because he was afraid that the flight surgeon would take him off flying status, which would have led to less salary payments.  The Veteran explained that he spent a lot of time sitting on the toilet during his last year of service and remembers it vividly because it was where he would read his mail.  He also stated that he immediately sought treatment after separation from service.  The private doctor diagnosed him with ulcerative colitis in approximately 1967.  The Veteran is competent to report on gastrointestinal symptoms he experienced during service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts). 

The Veteran has submitted various statements throughout the appeal period that further support his claim regarding the etiology of his symptoms during service and eventual diagnosis thereafter.  See e.g., Correspondence, received August 23, 2010.  For example, he has explained that after service he dealt with symptoms of frequent bowel movements and rectal bleeding until he started to seek professional medical treatment in approximately 1967.

The Veteran's extensive post-separation medical treatment record reflects that he has been treated for ulcerative colitis and residuals thereof since at least 1967, and has had several major surgeries related to the disease.  In a May 1997 medical treatment note from a state disability determination, the doctor noted that the Veteran had a "history of ulcerative colitis beginning in [his] 20s with frequent exacerbations requiring long term prednisone as well as Azulfidine therapy."  The Veteran's past treating physicians have also submitted statements in support of the Veteran's claim.  For instance, in a statement received in January 2012, Dr. D.M. stated that he treated the Veteran from the "early 1970's to about the year 2000."  This private physician explained that the Veteran "did in fact have a bad case of ulcerative colitis and chronic severe diarrhea caused by the colitis for many years."  Another private physician, Dr. M.F., submitted a statement that was received in June 2014 to verify that he treated the Veteran from "the late 1960's to the early 1980's..."  Dr. M.F. said that during this period of treatment the Veteran had "a very severe case of [u]lcerative [c]olitis."  Unfortunately, both doctors stated that medical treatment records from these periods were not available.

In a statement in support of the Veteran's claim, a fellow service member stated that he stayed with the Veteran for approximately one month after they were both discharged from service in 1965.  He remembered the Veteran had to make frequent restroom stops while traveling and also had to use the bathroom at his home quite often during this period.  He also remembered the Veteran endorsing symptoms of chronic diarrhea at the time.  See Buddy/Lay Statement, received June 23, 2014.

The Board finds no reason to doubt the Veteran's credibility, or the credibility of the lay and medical statements submitted on his behalf.  Furthermore, the Veteran's lay statements are competent and sufficient evidence to establish the onset because his lay testimony describing symptoms at the time of service supports the later documented diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Turning to the question of whether there is a nexus, or link, between the current shown residuals of ulcerative colitis and the Veteran's service, the evidence is at least in relative equipoise.

On VA examination in June 2014, the examiner noted the Veteran's extensive history of treatment and symptoms related to ulcerative colitis.  The VA examiner opined, "If [the] Veteran's statements and [the] Veteran's friends statements are accurate[,] [i]t is possible symptoms of ulcerative colitis occurred while on active duty."  The examiner explained that without objective documentation of ulcerative colitis by a health care provider during service, the examiner felt she would have to resort to speculation and/or rely on the lay statements of record.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the VA examiner (an internal medicine physician) resorted to speculation and further recommended that if additional clarification was needed then a gastroenterologist specialist should be consulted.  Consequently, the Board finds that the evidence is at least in equipoise on the question of whether ulcerative colitis is related to service.  Although the Veteran was not specifically diagnosed with a ulcerative colitis in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  

The evidence of record demonstrates gastrointestinal symptoms in service based on the Veteran's probative testimony and a diagnosis for ulcerative colitis was made by a physician shortly after the Veteran separated from service.  The private physicians also related symptoms of chronic diarrhea with the Veteran's ulcerative colitis.  In this case, the Veteran is competent to report symptoms of chronic diarrhea and ulcerative colitis because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for ulcerative colitis have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  As the Board has granted direct service connection, it need not address secondary service connection or any other theories for service connection in this matter.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Service connection for ulcerative colitis is granted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


